

Exhibit 10.4
Severance Plan for U.S. Executive Vice Presidents
As an Executive Vice President, you are entitled to severance benefits in the
event your employment is terminated by Biogen other than For Cause or for reason
of death or Disability (as these terms are defined in the Biogen Inc. 2017
Omnibus Equity Plan, as amended from time to time, or any successor plan there
to (“OEP”).
Benefits
Your severance benefits are comprised of (i) a lump sum payment (as calculated
below), (ii) upon completion of the appropriate forms, continuation of your
participation in Biogen’s group medical and dental insurance plans, to the same
extent permitted by COBRA and to the same extent such insurance is then provided
to regular employees of Biogen, including payment by you of a portion of the
insurance premiums (i.e., the “Insurance Benefit”) and (iii) the reasonable cost
of up to 12 months of executive-level outplacement services from a recognized
provider of such services selected by Biogen, at the expense of Biogen (upon
receipt of appropriate documentation).
The lump sum severance payment is calculated as follows:
[12 + (A x 2)] x B = lump sum payment
where:
A is the number of full years of service with Biogen (but A x 2 may not exceed
9), and B is the monthly equivalent of your target annual cash compensation at
the time of your termination (i.e., one-twelfth of the sum of your then annual
base salary plus target annual bonus).

The following are examples of how the lump sum payment and Insurance Benefit
Period are determined:
If your employment with Biogen is terminated after 10 months of employment, you
will receive a lump sum payment equal to 12 months of your target annual cash
compensation and continue to participate in Biogen’s group medical and dental
plans for 12 months, unless you become eligible to participate in another
employer’s medical and dental plans before that date. COBRA continuation of
medical and dental benefits is available, at your own expense, for an additional
six months after this 12-month Insurance Benefit Period.
If your employment with Biogen is terminated after five years, you will receive
a lump sum payment equal to 21 months [12+9] of your target annual cash
compensation and continue to participate in Biogen’s group medical and dental
plans for 18 months, unless you become eligible to participate in another
employer’s medical and dental plans before that date.




Adopted October 13, 2008                                        Page 1 of 7
Revised June 19. 2019    

--------------------------------------------------------------------------------




If at any time within two years following a Corporate Transaction or Corporate
Change in Control (as these terms are defined in Biogen’s OEP) your employment
is terminated by Biogen or the succeeding corporate entity, other than For Cause
or for reason of death or Disability (as these terms are defined in Biogen’s
OEP), or you experience an Involuntary Employment Action (defined below) and as
a result you terminate your employment with Biogen or the succeeding corporate
entity, then, regardless of the length of your service with Biogen and the
succeeding corporate entity, and in lieu of the formula set forth above, you
will receive a lump sum payment equivalent to 24 months of your target annual
cash compensation at the time of your termination or at the time of a Corporate
Transaction or Corporate Change in Control, whichever is higher. In addition,
you will be entitled to continue participating in Biogen’s group medical and
dental plans for 24 months, unless you become eligible to participate in another
employer’s medical and dental plans before that date. The term “Involuntary
Employment Action” shall have the definition set forth in Biogen’s OEP,
provided, however, that the term “Corporate Transaction” used in that definition
shall be deemed to mean either a Corporate Transaction or Change in Control, as
the case may be, and provided also that prior to your termination of employment
you have notified the Chief Legal Counsel or the Head of Human Resources of
Biogen in writing of the basis for your Involuntary Employment Action, you have
given such notice within one year of the circumstances giving rise to your
Involuntary Employment Action and Biogen does not cure such circumstances within
30 days after the date of your notice.
Delivery of Benefits
Payment and provision of all the benefits provided under this arrangement are
conditioned on your execution and delivery of all necessary forms and an
irrevocable general release in favor of Biogen, in form and substance reasonably
acceptable to Biogen, with respect to any and all claims relating to your
employment and the termination of your employment with Biogen. If you retire or
voluntarily terminate your employment with Biogen, or Biogen terminates your
employment For Cause or for reason of death or Disability (as these terms are
defined in Biogen’s OEP), or you do not provide the requisite general release,
you will not be eligible to receive the severance benefits described above.
If all other conditions of this arrangement are met, a lump sum payment (less
applicable taxes and other mandatory deductions as required by law) will be paid
to you following the termination of your employment, no later than the first to
occur of: a) 90 days following your termination of your employment with Biogen
and b) March 15 of the year following the calendar year in which termination of
employment occurs, unless you are a “specified employee” as defined in Section
409A of the Internal Revenue Code of 1986, as amended (i.e., “Section 409A”).
(If all preconditions to payment, including the delivery of an irrevocable
general release, are not satisfied prior to the earlier of these two dates,
payment to you may be delayed and you may incur additional tax liabilities under
Section 409A.) If you are a “specified employee”, to the extent required by
Section 409A, payment will not be made to you before the date which is six
months after you “separate from service” (or, if earlier, your date of death or
Disability) unless the payment qualifies as excepted welfare benefits under
Section 409A, does not constitute a “deferral of compensation” under Section
409A or is otherwise not subject to the requirements of Section 409A. Each
payment made under this arrangement shall be treated as a


Adopted October 13, 2008                                        Page 2 of 7
Revised June 19. 2019    

--------------------------------------------------------------------------------




separate payment and the right to receive a series of installment payments under
this arrangement shall be treated as a right to a series of separate payments.
The Insurance Benefit will be paid on a monthly basis and will continue until
the earlier of (i) the date you become eligible to participate in the medical
and dental insurance plan of another employer or (ii) the date that is [12 + (A
x 2)] months, but not more than 21 months (or 24 months in the case of a
Corporate Transaction or Change in Control), following the termination of your
employment with Biogen (the “Insurance Benefit Period”). You will have the
right, at your own expense, to continue your participation in Biogen’s group
medical and dental insurance plans at the expiration of the Insurance Benefit
Period, pursuant to the provisions of COBRA, but only for an 18-month period
that will be deemed to have commenced at the start of your severance. You will
only be entitled to receive the Insurance Benefit if you timely and properly
elect continuation coverage under COBRA. If Biogen determines in its sole
discretion that it cannot provide the Insurance Benefit without the possibility
of violating applicable law (including, without limitation, the Patient
Protection and Affordable Care Act) or it or you incurring additional taxes,
including but not limited to under Section 105(h) of the Internal Revenue Code,
Biogen will in lieu thereof provide to you a taxable monthly payment in an
amount equal to the monthly COBRA premium that Biogen Idec would have otherwise
paid under this arrangement in respect of the Insurance Benefit (which amount
will be based on the premium for the first month of COBRA coverage) for the
Insurance Benefit Period in equal installments in accordance with Biogen’s
normal payroll practices.
General
Biogen shall administer and shall have the discretionary authority to adopt
rules for the management and operation of this arrangement, to interpret the
provisions of the arrangement and to construe the terms of the severance
arrangement in its sole discretion. The decision of Biogen, or the duly
authorized delegate, is final and conclusive for all purposes.
The severance arrangement may be amended, modified, suspended or terminated by
Biogen at any time; provided that the severance arrangement may not be amended
or terminated without your written consent for a period of two years following a
Corporate Transaction or a Change in Control.
This arrangement is unfunded. This arrangement will benefit and bind Biogen and
its successors and permitted assigns and you and your heirs, executors and legal
representatives. You do not have any right to transfer or assign your benefits
under this arrangement.
This arrangement shall be construed, administered and enforced according to the
laws of the State of Delaware, except to the extent that such laws are preempted
by the federal laws of the United States of America.








Adopted October 13, 2008                                        Page 3 of 7
Revised June 19. 2019    

--------------------------------------------------------------------------------




Additional Summary Plan Description Information
Description
This document describes 3 Plan which is subject to the Employee Retirement
Income Security Act of 1974 (ERISA). This document constitutes the Summary Plan
Description (SPD) and Plan Document. Benefit determinations are controlled
exclusively by this SPD and Plan Document.
Name of Plan
Severance Plan for U. S. Executive Vice Presidents
Name and Address of Employer
Biogen Inc.
225 Binney Street, Cambridge
Massachusetts 02142
Plan Identification Number
Employer IRS Identification #: 04-3002117 Plan #: 523
Type of Welfare Plan
Severance
ERISA Plan Year Ends
December 31
Type of Administration
The Plan is administered by the Plan Administrator
Plan Administrator, Name, Address, and Telephone Number
Biogen Inc. is the Plan Administrator and named fiduciary of the Plan, with
authority to delegate its duties.
Biogen Inc.
225 Binney Street
Cambridge, Massachusetts 02142
(617) 679-3400
Agent for Service of Legal Process on the Plan
Biogen Inc.
225 Binney Street
Cambridge, Massachusetts 02142
Funding
This Plan is unfunded
Appeal Procedures
You have 180 days from your effective date of termination to file an appeal.
Requests for appeals should be sent to the address specified in the claim
denial. A decision on review will be made not later than 45 days following
receipt of the written request for review. If the Plan Administrator determines
that special circumstances require an extension of time for a decision on
review, the review period may be extended by an additional 45 days (90 days in
total). The Plan Administrator will notify you in writing if an additional 45
day extension is needed.
If an extension is necessary due to your failure to submit the information
necessary to decide the appeal, the notice of extension will specifically
describe the required information, and you will be afforded at least 45 days to
provide the specified information. If you deliver the requested



Adopted October 13, 2008                                        Page 4 of 7
Revised June 19. 2019    

--------------------------------------------------------------------------------




 
information within the time specified, the 45 day extension of the appeal period
will begin after you have provided that information. If you fail to deliver the
requested information within the time specified, the Plan Administrator may
decide your appeal without that information.
You will have the opportunity to submit written comments, documents, or other
information in support of your appeal. You will have access to all relevant
documents as defined by applicable U.S. Department of Labor regulations. The
review of the adverse benefit determination will take into account all new
information, whether or not presented or available at the initial determination.
No deference will be afforded to the initial determination.
The review will be conducted by the Plan Administrator and will be made by a
person different from the person who made the initial determination and such
person will not be the original decision maker’s subordinate.
A notice that your request on appeal is denied will contain the following
information:
l The specific reason(s) for the determination;
l A reference to the specific Plan provision(s) on which the
             determination is based;
l A statement disclosing any internal rule, guidelines, protocol or
             similar criterion relied on in making the adverse determination (or
             a statement that such information will be provided free of charge
             upon request);
l A statement describing your right to bring a lawsuit under Section
             502(a) of ERISA if you disagree with the decision;
l The statement that you are entitled to receive upon request, and
             without charge, reasonable access to or copies of all documents,
             records or other information relevant to the determination; and
l The statement that “You or your plan may have other voluntary
             alternative dispute resolution options, such as mediation. One way
             to find out what may be available is to contact your local U.S.
             Department of Labor Office and your State insurance regulatory
             agency”.
Notice of the determination may be provided in written or electronic form.
Electronic notices will be provided in a form that complies with any applicable
legal requirements.
Unless there are special circumstances, this administrative appeal process must
be completed before you begin any legal action regarding your claim.
Your Rights Under ERISA
As a participant in this Plan, you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974 (ERISA).
ERISA provides that all Plan participants shall be entitled to:
l Receive Information About Your Plan and Benefits



Adopted October 13, 2008                                        Page 5 of 7
Revised June 19. 2019    

--------------------------------------------------------------------------------




 
   ¡ Examine, without charge, at the Plan Administrator’s office
                       and at other specified locations, all documents governing
the
                       Plan, including a copy of the latest annual report (Form
                       5500 Series), if any, filed by the Plan with the U.S.
                       Department of Labor and available at the Public
Disclosure
                       Room of the Employee Benefits Security Administration.
   ¡ Obtain, upon written request to the Plan Administrator,
                       copies of documents governing the operation of the Plan,
                       including copies of the latest annual report (Form 5500
                       Series), if any, and updated Summary Plan Description.
   ¡ The Plan Administrator may make a reasonable charge for
                       the copies.
   ¡ Receive a summary of the Plan’s annual financial report, if
                       any. The Plan Administrator is required by law to furnish
                       each participant with a copy of this summary annual
report.
l Prudent Actions by Plan Fiduciaries
   ¡ In addition to creating rights for Plan participants, ERISA
                       imposes duties upon the people who are responsible for
the
                       operation of the employee benefit plan. The people who
                       operate your Plan, called “fiduciaries” of the Plan, have
a
                       duty to do so prudently and in the interest of you and
other
                       Plan participants and beneficiaries. No one, including
your
                       Employer or any other person, may fire you or otherwise
                       discriminate against you in any way to prevent you from
                       obtaining a benefit or exercising your rights under
ERISA.
 
l Enforce Your Rights
   ¡ If your claim for a benefit is denied or ignored, in whole or
                       in part, you have a right to know why this was done, to
                       obtain copies of documents relating to the decision
without
                       charge, and to appeal any denial, all within certain time
                       schedules.
   ¡ Under ERISA, there are steps you can take to enforce the
                       above rights. For instance, if you request a copy of Plan
                       documents or the latest annual report from the Plan and
do
                       not receive them within 30 days, you may file suit in a
                       federal court. In such a case, the court may require the
Plan
                       Administrator to provide the materials and pay you up to
                       $110 a day until you receive the materials, unless the
                       materials were not sent because of reasons beyond the
                       control of the Plan Administrator.





Adopted October 13, 2008                                        Page 6 of 7
Revised June 19. 2019    

--------------------------------------------------------------------------------




 
   ¡ If you have a claim for benefits that is denied or ignored, in
                       whole or in part, you may file suit in a state or federal
court.
                       If it should happen that Plan fiduciaries misuse the
Plan’s
                       money, or if you are discriminated against for asserting
your
                       rights, you may seek assistance from the U.S. Department
of
                       Labor, or you may file suit in a federal court. The court
will
                       decide who should pay court costs and legal fees. If you
are
                       successful, the court may order the person you have sued
to
                       pay these costs and fees. If you lose, the court may
order you
                       to pay these costs and fees, if, for example, it finds
your
                       claim is frivolous.
l Assistance with Your Questions
   ¡ If you have any questions about your Plan, you should
                       contact the Plan Administrator. If you have any questions
                       about this statement or about your rights under ERISA, or
if
                       you need assistance in obtaining documents from the Plan
                       Administrator, you should contact the nearest office of
the
                       Employee Benefits Security Administration, U.S.
                       Department of Labor, listed in your telephone directory
or
                       the Division of Technical Assistance and Inquiries,
                       Employee Benefits Security Administration, U.S.
                       Department of Labor, 200 Constitution Avenue N.W.,
                       Washington, D.C. 20210. You may also obtain certain
                       publications about your rights and responsibilities under
                       ERISA by calling the publications hotline of the Employee
                       Benefits Security Administration.
Other Rights
The Plan Administrator, as fiduciary for the Plan, is entitled to legal and
equitable relief to enforce its right to recover any overpayments to you under
this Plan. This right of recovery is enforceable but will not exceed the
benefits paid you. You agree that the Plan Administrator has a lien over such
sources of income until any overpayments have been recovered in full.
Discretionary Acts
The Plan Administrator has discretionary authority to interpret the Plan and to
make benefit determinations under the Plan. The Plan Administrator may act
directly or through its employees and agents or further delegate their authority
through contracts, letters or other documentation or procedures to other
affiliates, persons or entities.
Once you are deemed to have exhausted your appeal rights under the Plan, you
have the right to seek court review under Section 502(a) of ERISA of any benefit
determinations with which you disagree. The court will determine the standard of
review it will apply in evaluating those decisions.









Adopted October 13, 2008                                        Page 7 of 7
Revised June 19. 2019    